EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Norbert Lazar on Aug 06, 2021.

The application has been amended as follows: 

	Claim 1. (Currently Amended) 	 An electronic device, comprising:
a device component; and
at least one adaptive gap-filling component situated in a gap between a surface lining of the device component and an inner wall of the electronic device that at least partially surrounds the device component;
wherein the at least one adaptive gap-filling component comprises a pressure sensor and a mechanical arm;
wherein the mechanical arm is adjustable to span the gap between the surface lining of the device component and the inner wall of the electronic device;
wherein the pressure sensor detects turning of the mechanical arm 

Claim 20. (Currently Amended) 	A method, comprising:
auto-zeroing a pressure sensor integrated into at least one adaptive gap-filling component, wherein the auto-zeroing comprises:
introducing the at least one adaptive gap-filling component into [[in]] a gap between a surface lining of a device component housed within an electronic device and an inner wall of the electronic device that at least partially surrounds the device component;
wherein the at least one adaptive gap-filling component comprises a pressure sensor and a mechanical arm;
wherein the mechanical arm is adjustable to span the gap between the surface lining of the device component and the inner wall of the electronic device;
wherein the pressure sensor detects turning of the mechanical arm 

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: claims 1-5, 11-15 and 20 are indicated to be allowable as the closet prior art by Otsuki (Pat. No.: US 8,758,920 B1) does not teach or fairly suggest the applicant’s claimed invention. The distinguishing elements of the claim “wherein the pressure sensor detects turning of the mechanical arm in response to swelling of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZHEN Y WU/Primary Examiner, Art Unit 2685